Citation Nr: 0300912	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  98-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for a generalized 
anxiety disorder and a major depressive disorder.  

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a later 
decision).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to 
November 1954.  

This appeal comes to the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at New Orleans, Louisiana.  

The Board is undertaking additional development on the 
issue of entitlement to service connection for post-
traumatic stress disorder pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002)).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  (38 C.F.R. § 20.903 (2002))  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing this issue.  


FINDING OF FACT

Neither a generalized anxiety disorder nor a major 
depressive disorder was shown to be present during or 
until many years following active service, nor is any such 
disorder shown to have resulted from any inservice disease 
or injury.  



CONCLUSION OF LAW

A generalized anxiety disorder and a major depressive 
disorder, respectively, were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.304.  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has 
been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit, which recently stated 
that "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability. "  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (although lay evidence is 
acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when 
such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, 
such as an opinion as to diagnosis or medical causation).  

The Court offered guidance on the assessment of the 
probative value of medical opinion evidence.  The Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470- 71 (1993).  

The Board is not required to accept the medical authority 
supporting a claim, but it must provide its reasons for 
rejecting such evidence and, more important, must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision.  See Hayes 
v. Brown, 9 Vet. App. 67 (1996).  

The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

II.  Facts 

The service medical records show no complaint, finding or 
diagnosis of any psychiatric abnormality.  The reports of 
entrance and separation examinations showed a normal 
psychiatric status.  

In 1958 and 1959 applications for VA benefits, the veteran 
claimed nervousness that began in 1953 and nerves that 
began in 1954, respectively.  He indicated that he was 
treated at a sick bay in Korea.  He did not list any post-
service psychiatric treatment. 

The veteran was hospitalized by VA in March 1961 for 
anxiety, which he reported started in Korea in 1953 when 
he became worried about his sexual performance and he had 
some guilt feelings about his actions.  In addition, he 
described  somatic symptoms and a feeling like he would 
die.  He indicated that he began to worry excessively 
about himself and he felt as though people thought he was 
mean.  He stated he drank frequently and that his symptoms 
of anxiety had persisted.  The diagnosis was chronic 
anxiety reaction. 

A VA hospital report in September and October 1969 
indicates that the veteran complained of depression the 
day after he was admitted.  The diagnosis was anxiety 
neurosis with depressive features, moderate, in partial 
remission.  

A Mississippi State Hospital report in January 1971 showed 
that the veteran was admitted for the first time in 
December 1970.  According to his history, the veteran had 
felt depressed most of the time and he felt that nothing 
went right.  He had been on Etrafon for about a year and 
the impression had been "Manic Depressive."  It was noted 
that he had served in the Marine Corps and he had been 
treated in 1969 at a VA hospital.  He related that he 
first became sick in the Marine Corps in Korea in 1952, 
that he continued to have intermittent depression and that 
he first consulted a physician in 1954 or 1955.  It was 
summarized that he appeared to be a schizoid individual 
who apparently had numerous episodes of depression, some 
of which had been treated and some had not.  The diagnoses 
were depressive neurosis and schizoid personality.  

Another VA hospital report in June 1971 reflected a 
diagnosis of anxiety neurosis.  

VA outpatient treatment records show that when the veteran 
was seen in the Mental Health Clinic in May 1984, the 
impressions were dysthymic disorder and dependent 
personality. 

In October 1984, R.A.D., M.D., reported that the veteran's 
nervous disability was related to his physiologic 
problems. 

VA outpatient treatment records dated in September 1985 
indicate that the veteran had complaints of depression 
that he stated he had had for 6 months since his wife left 
him.  The impression was depression, probably endogenous, 
but a medical problem with secondary depression could not 
be ruled-out.  In March 1989, an impression of a chronic 
psychiatric problem, mostly anxiety, was recorded.  In 
September 1989, he was seen for depression after his 
daughter died.  The assessment was anxiety.  In September 
1990, the impression was probably anxiety after he had 
been in an automobile accident a week previously.  

On a VA examination in May 1991, the veteran stated that 
his nervous problems had onset in 1963 and that he always 
felt nervous and anxious.  He reported that he had had 
high efficiency ratings in the Marines until he had a 
"nervous breakdown" but he was not treated because he 
never told anyone.  The examiner's diagnosis was 
generalized anxiety disorder.

September 1995 VA Mental Health Clinic records disclose a 
diagnosis of chronic anxiety disorder.  

On a VA examination in October 1997, the veteran 
complained that his life had been totally ruined since 
Korea.  He stated that his experiences in Korea made him a 
loner and he lived alone.  He gave a history of 
depression, anxiety and experiencing psychiatric problems 
since Korea when he could not fall-in and follow drill 
instructions.  He reported that he was "turned out" 
because of these problems before his 3-year enlistment 
period was up because of these problems.  He reported 
having no disciplinary trouble in Korea, but he was 
"busted from Corporal to PFC" after Korea.  He was told 
that he would be awakened for formation and he would 
refused.  He did not remember this.  He remembered wanting 
to die, getting into fights with his fellow soldiers, and 
being so sleepy that he could not stay awake.  He 
described a history of panic attacks after Korea.  He 
stated that he had been treated by VA in the 1970s.  The 
diagnoses were generalized anxiety disorder and major 
depressive disorder in full remission.  The examiner 
stated that the veteran began experiencing psychiatric 
problems during the military which he reported as not 
being present prior to his time in Korea.  

VA outpatient treatment records show, in July 1998, that 
the veteran had become more depressed.  The impression was 
major depressive disorder with anxiety and paranoid 
features with a history or recurrent major depression -
dysthymia.  

The veteran appeared for a personal hearing on his appeal 
before a hearing officer at the RO in September 1998.  The 
veteran testified that he served in the Marines from 1952 
to 1954 and he never was seen by a psychologist or a 
psychiatrist during active service.  In 1954 and 1955, he 
remembered that he was terribly ill with inability to 
concentrate, inability to find or hold a job, and 
inability to function, which is why he was "let out" of 
the Marine Corps.  He was told on jobs that he failed to 
follow instructions and he lost them because his employers 
were afraid that he would get hurt.  Between 1958 and 
1976, he thought that he had sought help and received 
Librium.  He was treated in the 1960s and the 1970s by VA.  
His problems during active duty that he stated caused his 
separation were depression, anxiety and sleepiness.  He 
became unable to drill.  He described a "nervous 
breakdown" in Korea.  He reported waiting 20 years 
afterwards before he was treated and that he had wanted to 
die when he got out of the Marine Corps.  

On a VA examination in October 1998, the veteran stated 
that he had been unable to from close relationships with 
people since military service.  He stated that, following 
military service, he was never able to hold a job for more 
than 2 years because he did not fit in socially with the 
other employees, he had difficulty concentrating and, 
following instructions, and he often fell asleep while 
working.  He reported that he had a "nervous breakdown" 
during his service in Korea, which he described as an 
intense episode of anxiety followed by an overwhelming 
need to sleep.  He stated that, since that time, he had 
had problems with nervousness and recurring periods of 
depression.  He reported that, since his service in Korea, 
he had been frequently uncomfortable in social situations 
and he had been distant from other people.  He felt that 
this had negatively impacted his ability to maintain 
employment and to form close relationships.  He stated 
that he had not accomplished anything that he wanted to 
and he attributed his lack of accomplishment to mental 
problems that started in Korea.  The diagnostic 
impressions were generalized anxiety disorder and mild, 
recurrent major depressive disorder.  The examiner stated 
that the stress he experienced in the war zone did 
negatively impact his coping abilities making him more 
susceptible to generalized anxiety and episodes of 
depression.  

In August 2000, the Board remanded the case because there 
was insufficient competent medical evidence on the 
question of whether the current disorders were associated 
with service.  The results of the development, several 
reports of VA examinations, are discussed in detail in 
Part III in weighing the evidence for and against the 
claim. 

III.  Analysis 

In weighing the evidence for and against the claim, the 
evidence against the claim consists initially of the 
service medical records and the early post-service 
evidence. Although the veteran first reported nervousness 
on an application received in 1958.  There was no 
concurrent medical evidence either during or until about 
1961, when the diagnosis was chronic anxiety reaction.  
The first medical evidence of any psychiatric disorder in 
this case.  While the veteran did subjectively report that 
his nervousness began during service, there is no medical 
record of that and the service medical records show that 
on entrance and separation examinations, his psychiatric 
evaluations were normal.

In other words, while the veteran believes that his 
nervousness started during service, and he well may have 
felt certain symptoms during service, there is no 
competent medical evidence that any such symptoms 
signified either generalized anxiety disorder or major 
depressive disorder.  Moreover, it is only in 1971 that he 
reported for the first time that he felt depressed during 
service and that he consulted a physician initially in 
1954 or 1955.  However during the many communications with 
the veteran, most notably, the 1958 and 1959 applications 
for VA benefits, he has not provided enough information to 
identified and locate any medical records that may have 
existed prior to 1961. 

As for the veteran's statement that he had a nervous 
breakdown during service, he indicated that he did not 
tell anyone, which accounts for no contemporary service 
medical record of the event.  As a lay person, his 
description of "nervous breakdown" is not probative 
evidence on a matter requiring specialized knowledge by a 
qualified expert.  Espiritu v. Derwinski, 2 Vet. App. 495 
(1992). 

While the VA examiner in 1997 stated that the veteran 
began experiencing psychiatric problems during service, he 
stopped short of linking the current psychiatric disorders 
to any inservice symptoms.  Moreover, the inservice 
symptoms are based solely on facts provided by the 
veteran, which are unsupported by competent medical 
evidence.  In essence, the medical examiner's opinion is 
of no greater probative value than the veteran's medically 
unsupported history of the inservice symptoms.  

Similarly, the VA examiner's opinion in October 1998 that 
the stress the veteran experienced during Korea made him 
more susceptible to generalized anxiety and depression is 
entirely based on the veteran's report of history without 
reference to the service medical records and the early 
post-service clinical records to the contrary.  Again, the 
Board, under these circumstances, does not find this 
statement to be of sufficient probative value as to 
support a nexus between the claimed disorders and active 
service.  

Evidence favorable to the claim consists of a report of VA 
examination in February 2001.  In response to the Board's 
remand in August 2000, the examiner stated that the 
"combat" veteran was suffering from debilitating 
psychiatric impairment that was directly attributable to 
his Korean experiences, meeting the criteria for 
generalized anxiety disorder and depressive disorder.  
While this evidence seems favorable, the examiner assumed 
facts not in evidence, namely, the veteran's combat 
experience, which was at the core of his opinion that the 
veteran's current depressive and anxiety disorders were 
related to service.  Since the factual basis for the 
opinion is not supported by the evidence of record, the 
Board rejects the opinion as having any probative value on 
the question of the association between major depressive 
disorder and generalized anxiety disorder and service. 

Finally, in contrast to the February 2001 medical opinion, 
on re-examination in  May 2002, the VA examiner 
specifically responded to the questions posed by the Board 
in its remand.  The examiner stated that the current 
diagnoses were recurrent major depressive disorder and 
generalized anxiety disorder and evidence of passive 
dependent personality disorder.  After a review of the 
service medical records and the post-service  medical 
evidence, the examiner stated that the veteran was shown 
to be psychiatrically normal on induction in 1952 and 
psychiatrically normal once again in November 1954.  In 
reference to when the psychiatric disorders began, the 
examiner expressed the opinion that, while the first 
psychiatric complaint of record was the complaint of 
nervousness in the 1958 application, in which the veteran 
stated began in 1953, there was no evidence of psychiatric 
complaint during service or until more than one year after 
service.  In dating the onset of the psychiatric 
disability, the examiner stated clearly that there was no 
connection to the veteran's military service as there was 
no complaint, diagnosis or treatment during active 
service.  The examiner concluded that there was no medical 
possibility of a relationship between the veteran's 
psychiatric complaints and his experiences in Korea, that 
the record did not substantiate any linkage between the 
psychiatric symptoms and military experiences, that 
anxiety and depression did not related to the Korean 
experiences and the record did not provide a link to 
service.  

The Board finds this opinion highly probative and it 
weighs heavily against the claims that the current 
disorders are linked to service.  The opinion expressed by 
the examiner was based on the most comprehensive review of 
the file, beginning with the service medical records and 
including the earliest post-service records.  After a 
review, the examiner referred specifically to evidence in 
the record to support his conclusion that there was no 
basis for a linkage between the current diagnoses of 
generalized anxiety disorder and major depressive disorder 
and any event or circumstance of service.

For these reasons, the Board finds that May 2002 medical 
opinion out weighs any favorable evidence. As the 
preponderance of the evidence weighs against the claims, 
the benefit-of-the-doubt does not apply, and the claims 
are denied. 


IV.  VCAA

The Board has considered whether VA has met its duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R 
3.159 (2002).  The VCAA redefines VA's duty to notify and 
to assist. 

In this case, VA has complied with the VCAA's duty to 
notify by providing the veteran with the provisions of the 
VCAA in August 2002 Supplemental Statement of the Case.  
The notice informed the veteran of what assistance VA 
would provide, in obtaining both Federal and non-Federal 
records and what part of the evidence is to be provided by 
the claimant and what part VA will attempt to obtain for 
the claimant.  He was advised that it was his 
responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

As to the VCAA's duty to assist, the veteran's service 
department medical records are on file, and his VA 
treatment records have been associated with the claims 
file. There is no indication that other Federal agency or 
private records exist.  The claimant was afforded several 
VA examinations in order to develop his claims.  As there 
is no other pertinent evidence to obtain, VA has complied 
with the VCAA's duty to assist. 

(Continued on next 
page)



ORDER

Service connection for a generalized anxiety disorder and 
a major depressive disorder, respectively, is denied.  



		
	GEORGE E. GUIDO JR. 
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

